DETAILED ACTION

Status of Claims
Claims 1-8, 10-14 have been rejected.
Claims 9, 15 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,407,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,407,555 (INAGAKI ET AL) in the previous Office Action mailed 11/23/2020 have been withdrawn in view of the Terminal Disclaimer filed 11/23/2020.

Claims 1-8, 10-14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	• claims 1-15 of copending Application No. 16/066,212 (US 2020/0269559) 
(INAGAKI ET AL),
		or
 	• claims 1-4, 7-16 of copending Application No. 16/089,693 (US 2019/0106534) (INAGAKI ET AL) (allowed),
		or
	• claims 1-4 of copending Application No. 16/490,307 (US 2019/0389189) 
(INAGAKI ET AL),
	in view of JP 2003-071969 (FUJITA-JP ‘969).
	Copending Application No. 16/066,212 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, oxygen permeability, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-2, 6-8, 14.  However, copending Application 16/066,232 does not specifically claim the recited covering layer.

	Copending Application No. 16/490,307 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, thickness, oxygen permeability, and heat shrinkage in both the machine and transverse directions as recited in application claims 1-2, 6-8, 14.  However, copending Application 16/490,307 does not specifically claim the recited covering layer.
	FUJITA-JP ‘969 discloses that it is well known in the art to apply an overcoat layer over a polyester-based film in order to reduce static buildup and provide good film-handling properties, wherein the overcoat layer comprises a polymer binder (e.g., but not limited to, polyester resin, etc.) and a conductive component (e.g., conductive oxide, conductive polymers, etc.).  The reference further discloses that overcoat layer has a coefficient of static friction of 0.5 or less and a coefficient of dynamic friction is 0.4 in order to prevent wrinkling during film winding (e.g., onto a film roll).  The reference further discloses that it is well known in the art to apply an inorganic barrier layer to polyester films to improve oxygen barrier properties. (paragraph 0002-0003, 0005, 0008, 0010, 0012, 0021, 0027, etc.)
	Regarding claims 1, 3, 5-8, 10-11, 13-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known antistatic, friction-reducing protective overcoat layer as disclosed in FUJITA-JP ‘969 to the biaxially oriented PEF films as claimed in copending Application Nos. 16/066,232 or 16/089,693 
	Regarding claim 2, 11-14, one of ordinary skill in the art would have applied a known inorganic barrier layer as suggested by FUJITA-JP ‘969 to the biaxially oriented PEF films as claimed in copending Application No. 16/089,693 prior to application of the antistatic overcoat layer as disclosed in FUJITA-JP ‘969 in order to provide the oxygen barrier properties required for specific applications.
	Regarding claims 4, 12, one of ordinary skill in the art would have incorporated conductive oxides in the form of particles or powders in the overcoat layer of FUJITA-JP ‘969 in order to provide the reduced surface resistance values required for specific applications.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-4, 11-12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
	• claims 1-15 of copending Application No. 16/066,212 (US 2020/0269559) 
(INAGAKI ET AL),
		or
 	• claims 1-4, 7-16 of copending Application No. 16/089,693 (US 2019/0106534) (INAGAKI ET AL) (allowed),
		or
	• claims 1-4 of copending Application No. 16/490,307 (US 2019/0389189) 
(INAGAKI ET AL),

		as applied to claims 1-2 above,
	and further in view of FUKUDA ET AL (US 6,254,996).
	FUKUDA ET AL discloses that it is well known in the art to form antistatic coatings for polyester films utilizing polymeric binders (e.g., polyester resins, acrylic resins, polyurethane resins, etc.) and conductive oxide particles or powders (e.g., doped tin oxide, tin-indium oxide, etc.).  (line 5-18, col. 1; line 22-29, col. 2; line 22-55, col. 3; line 53, col. 4 to line 21, col. 6; etc.)
 	Regarding claims 3-4, 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known conductive inorganic oxide particles as suggested in FUKUDA ET AL as a conductive component in the antistatic, friction-reducing protective overcoat layer of FUJITA-JP ‘969 in order to provide coatings with excellent antistatic properties for the biaxially oriented PEF films as claimed in copending Application Nos. 16/066,232 or 16/089,693 or 16/490,307.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	CARMAN, JR ET AL (US 2013/0095271),
	in view of Applicant’s Admissions,
	and in view of BHATTACHARJEE ET AL (US 2015/0353692),
	and in view of SAKELLARIDES ET AL (US 2014/0004286),
	and in view of NOZAWA (US 2012/0178897),
	and in view of YAMAMOTO ET AL (US 2008/0015108),
	and in view of JP 2003-071969 (FUJITA-JP ‘969).
	CARMAN, JR ET AL ‘271 discloses biaxially oriented films comprising polyesters mostly derived from 2,5-furanedicarboxylic acid, ethylene glycol, wherein the film is subjected to biorientation (i.e., biaxial orientation), wherein the films are stretched using stretch ratios of 2-15 (preferably 2.2-8) in at least one direction.  The biaxially oriented ethylene-furandicarboxylate-based polyester films exhibit good barrier properties and mechanical properties, wherein the films can used to produce coated and/or multilayer articles and/or can be combined with other layers (e.g., metal layers, etc.).  The reference further discloses that 
	Applicant admits that: PEF films with the recited plane orientation coefficient of 0.005 or more are obtainable by stretching in the machine direction (MD) using stretch ratios of 1.1-10 times at temperatures of 90ºC or more, followed with stretching at the transverse direction (TD) using stretch ratios of 1.1-10 at temperatures of 80-200ºC, followed by heat fixing at temperatures of 110-220ºC and TD relaxation of 0.5-10% at 100-200C, wherein PEF films with plane orientation coefficients of 0.100 or more are obtainable by stretching 5 times in the machine direction at 120ºC, stretching 5 times in the transverse direction at 105ºC, and heat treatment at 200ºC. (Applicant’s specification, paragraphs 0086-0092, 0125-0126, etc.) 
	 BHATTACHARJEE ET AL ‘692 discloses that it is well known in the art to form biaxially oriented polyester films comprising polyethylene furanoate (i.e., polyethylene-2,5-furandicarboxylate) (PEF) with typical thicknesses of 1-350 microns by stretching the film 2-7 times in both the forward (i.e., machine or longitudinal) direction and the transverse direction.  The reference further discloses that it is well known in the art to apply metallized coatings to biaxially oriented PEF films to form barrier films with excellent barrier properties. (BHATTACHARJEE ET AL ‘692, paragraph 0007-0008, 0013, 0017-0019, 0061, 0082-0089, etc.)
2/day or less at 23ºC and 0% humidity. The film can have, but is not limited to, a typical thickness of 4.5-12 microns (e.g., layer (12) can have a thickness of up to 350 microns). The barrier film optionally comprises an adhesion promoting layer (16) on the side of layer (12) opposite barrier layer (17) to facilitate bonding to additional layers, and/or other optional layers.  The barrier layer (17) is optionally printed or further coated.  (entire document, e.g., Figure 1; paragraph 0009, 0026, 0043, 0048, 0052-0053, 0055, 0062, 0065, 0067, 0070, 0072-0075, 0082, etc.)  
	NOZAWA ‘897 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by subjecting the biaxially stretched polyester film to heat treatment at typical temperatures of 160-240ºC. (NOZAWA ‘897, paragraph 0032-0038, 0043, etc.)
	YAMAMOTO ET AL ‘108 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by utilizing a combination of post-orientation heat treatment, followed by TD relaxation of about 
	FUJITA-JP ‘969 discloses that it is well known in the art to apply an overcoat layer over a non-conductive metal oxide (e.g., aluminum oxide) barrier coating of a polyester-based gas barrier film in order to reduce static buildup, provide good film-handling properties, and/or provide protection for the metal oxide barrier layer, wherein the overcoat layer comprises a polymer binder (e.g., but not limited to, polyester resin, etc.) and a conductive component (e.g., conductive oxide, conductive polymers, etc.).  The reference further discloses that overcoat layer has a coefficient of static friction of 0.5 or less and a coefficient of dynamic friction is 0.4 in order to prevent wrinkling during film winding (e.g., onto a film roll). (paragraph 0002-0003, 0005, 0008, 0010, 0012, 0021, 0027, etc.)
 	Regarding claims 1, 3, 5, 10-11, 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known antistatic, friction-reducing protective overcoat layer as disclosed in FUJITA-JP ‘969 on a surface of the biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 in order to produce coated films with excellent antistatic and film-handling properties which prevents undesirable static buildup and improve film handling properties (particularly during film winding onto and unwinding off of rolls) in addition to providing protection for functional coatings (e.g., inorganic barrier layer(s) and/or print layer(s) as suggested by SAKELLARIDES ET AL ‘286) applied on the biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271.
	Further regarding claim 1, one of ordinary skill in the art would have bioriented (i.e., biaxially oriented) the ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 
 	Further claim 1, one of ordinary skill in the art would have biaxially oriented the ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 using conventional MD and TD stretching temperatures for thermoplastic polyester films in general (e.g., 10-60ºC higher than the Tg of the polyester film material) as suggested by SAKELLARIDES ET AL ‘286 in order to facilitate uniform development of film orientation without tearing or breakage during stretching.
	Further regarding claim 1, since: 
(i) CARMAN, JR ET AL ‘271 and BHATTACHARJEE ET AL ‘692 disclose ethylene-2,5-furandicarboxylate films biaxially oriented using MD and TD stretch ratios which at least partially overlap the MD and TD stretch ratios stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients at least 0.100 (see Applicant’s Admissions); and

(ii) SAKELLARIDES ET AL ‘286 discloses that it is conventional to orient polyester films at temperatures which are 10-60ºC higher than the glass transition temperature of the polyester film material (e.g., which would be 98-148ºC for PEF or 94-144ºC for PEF copolyesters, based on the Tg values for PEF and PEF copolyesters disclosed in CARMAN, JR ET AL ‘271), which at least partially overlap the MD and TD stretching temperatures stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficient at least 0.100 (see Applicant’s Admissions); and 

(iii) NOZAWA ‘897 and YAMAMOTO ET AL ‘108 disclose post-orientation heat treatment and relaxation conditions which at least partially overlap the post-orientation heat treatment and relaxation conditions stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficient at least 0.100 (see Applicant’s Admissions); 

the Examiner has reason to believe that biaxially orienting the ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 using known stretch ratios for PEF films (e.g., as high as 7 times in the both machine and transverse directions, and/or as high as 15 times in at least one direction) at conventional polyester film stretching temperatures (e.g., about 95ºC or more) as suggested in the above cited prior art (especially combined with known post-orientation heat treatments and/or relaxation as disclosed by NOZAWA ‘897 and YAMAMOTO ET AL ‘108)) would result in biaxially oriented ethylene-2,5-furandicarboxylate films exhibiting planar orientation coefficients of 0.100 or more, which at least partially reads on the range of plane orientation coefficients recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claim 1, one of ordinary skill in the art would have selected the thickness of the biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 based on well-known cost-benefit considerations (e.g., the mechanical strength, flexibility, and/or stiffness desired or required; the complexity of processing; material and manufacturing costs; etc.)
	Regarding claim 2, 11-13, since SAKELLARIDES ET AL ‘286 discloses that barrier films containing polyethylene-2,5-furandicarboxylate layers and an inorganic (e.g., metal oxide) barrier layer are capable of exhibiting an oxygen transmission rate of 31 cc/m2/day or less at 23ºC and 0% humidity, it would have been obvious to one of ordinary skill in the art to select the type and thickness of a metal oxide barrier layer, optionally in combination with additional inorganic and/or organic barrier layer(s), applied to the biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 in order to obtain films and packaging with low oxygen transmission values (e.g., less than 1000 mL/m2/day/MPa, etc.) as required or 
	Regarding claims 4, 12, one of ordinary skill in the art would have incorporated conductive oxides in the form of particles or powders in the overcoat layer of FUJITA-JP ‘969 in order to provide the reduced surface resistance values required for specific applications.
	Regarding claims 6-8, 14, one of ordinary skill in the art would have applied heat-setting and/or relaxation treatments known to control heat shrinkage at 150ºC in biaxially oriented polyester films (as suggested by NOZAWA ‘897 and YAMAMOTO ET AL ‘108) to biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 in order to produce ethylene-2,5-furandicarboxylate base films with desirably low heat shrinkage values at 150ºC, which thereby allows for the production of dimensionally stable bio-based barrier films with excellent barrier properties even when exposed to elevated temperatures during manufacturing and/or usage.
 
Claims 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	CARMAN, JR ET AL (US 2013/0095271), in view of Applicant’s Admissions, and in view of BHATTACHARJEE ET AL (US 2015/0353692), and in view of SAKELLARIDES ET AL (US 2014/0004286), and in view of NOZAWA (US 2012/0178897), and in view of YAMAMOTO ET AL (US 2008/0015108), and in view of JP 2003-071969 (FUJITA-JP ‘969),
		as applied to claims 1-2 above,
	and further in view of FUKUDA ET AL (US 6,254,996).

 	Regarding claims 3-4, 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known conductive inorganic oxide particles as suggested in FUKUDA ET AL as a conductive component in the antistatic, friction-reducing protective overcoat layer of FUJITA-JP ‘969 applied on at least one side of the biaxially oriented ethylene-2,5-furandicarboxylate films of CARMAN, JR ET AL ‘271 in order to produce coated films with excellent antistatic properties.

*   *   *   *   *

Claims 1-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2016/032330 (KOLSTAD-WO ‘330),
	in view of Applicant’s Admissions,
	and in view of SAKELLARIDES ET AL (US 2014/0004286),
	and in view of NOZAWA (US 2012/0178897),
	and in view of YAMAMOTO ET AL (US 2008/0015108),
	and in view of JP 2003-071969 (FUJITA-JP ‘969).
	KOLSTAD-WO ‘330 discloses multilayer films comprising: a biaxially oriented polyethylene-2,5-furandicarboxylate (PEF) film layer with a thickness of 2.5 mm or less; and a barrier layer (e.g., metal barrier layers, etc.).  The PEF film layer is stretched at a stretch ratio of 
	Applicant admits that: PEF films with the recited plane orientation coefficient of 0.005 or more are obtainable by stretching in the machine direction (MD) using stretch ratios of 1.1-10 times at temperatures of 90ºC or more, followed with stretching at the transverse direction (TD) using stretch ratios of 1.1-10 at temperatures of 80-200ºC, followed by heat fixing at temperatures of 110-220ºC and TD relaxation of 0.5-10% at 100-200C, wherein PEF films with plane orientation coefficients of 0.100 or more are obtainable by stretching 5 times in the machine direction at 120ºC, stretching 5 times in the transverse direction at 105ºC, and heat treatment at 200ºC. (Applicant’s specification, paragraphs 0086-0092, 0125-0126, etc.) 
	SAKELLARIDES ET AL ‘286 discloses that biaxially oriented barrier films comprising: at least one bio-based crystallizable polyester (e.g., polyethylene-2,5-furandicarboxylate (PEF)) layer; and an inorganic barrier layer (e.g., vapor deposited metallized layers; alternatively, vapor deposited metal oxide layers such as aluminum oxide, silicon oxide, etc.); optionally in combination with additional polymeric barrier layers; are capable of exhibiting an oxygen 2/day or less at 23ºC and 0% humidity. (Figure 1; paragraph 0009, 0026, 0043, 0048, 0052-0053, 0055, 0062, 0065, 0067, 0070, 0072-0076, 0082, etc.)  
	NOZAWA ‘897 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by subjecting the biaxially stretched polyester film to heat treatment at typical temperatures of 160-240ºC. (NOZAWA ‘897, paragraph 0032-0038, 0043, etc.)
	YAMAMOTO ET AL ‘108 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by utilizing a combination of post-orientation heat treatment, followed by TD relaxation of about 3-7% at typical temperatures of 150-185ºC. (YAMAMOTO ET AL ‘108, paragraph 0040-0043, etc.)  
	FUJITA-JP ‘969 discloses that it is well known in the art to apply an overcoat layer over a non-conductive metal oxide (e.g., aluminum oxide) barrier coating of a polyester-based gas barrier film in order to reduce static buildup, provide good film-handling properties, and/or provide protection for the metal oxide barrier layer, wherein the overcoat layer comprises a polymer binder (e.g., but not limited to, polyester resin, etc.) and a conductive component (e.g., conductive oxide, conductive polymers, etc.).  The reference further discloses that overcoat layer has a coefficient of static friction of 0.5 or less and a coefficient of dynamic friction is 0.4 in order to prevent wrinkling during film winding (e.g., onto a film roll). (paragraph 0002-0003, 0005, 0008, 0010, 0012, 0021, 0027, etc.)
	Regarding claims 1, 3-5, 10-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known antistatic, friction-reducing protective overcoat layer as disclosed in FUJITA-JP ‘969 on a surface of the PEF films 
	Further regarding claim 1, since the PEF films of KOLSTAD-WO ‘330 are biaxially oriented: 
(i) using MD and TD stretch ratios (e.g., greater than 4 in both the machine and transverse directions) which substantially overlap the MD and TD stretch ratios stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients of at least 0.100 (see Applicant’s Admissions); and 

(ii) using MD and TD stretching temperatures (e.g., 90-130ºC) which substantially overlap the MD and TD stretching temperatures stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients of at least 0.100 (see Applicant’s Admissions); and 

(iii) then subjected to post-orientation heat treatment and relaxation conditions which at least partially overlap the post-orientation heat treatment and relaxation conditions stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficient at least 0.100 (see Applicant’s Admissions);

the Examiner has reason to believe that PEF films biaxially oriented in accordance with KOLSTAD-WO ‘330 (especially when combined with known post-orientation heat treatments and/or relaxation as disclosed by NOZAWA ‘897 and YAMAMOTO ET AL ‘108) would generally exhibit planar orientation coefficients of 0.100 or more, which at least partially reads on the range of plane orientation coefficients recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
2/day or less at 23ºC and 0% humidity, it would have been obvious to one of ordinary skill in the art to select the type and thickness of a metal oxide barrier layer, optionally in combination with additional inorganic and/or organic barrier layer(s), applied to the multilayer films of KOLSTAD-WO ‘330 in order to obtain films and packaging with low oxygen transmission values (e.g., less than 1000 mL/m2/day/MPa, etc.) as required or deemed desirable for specific applications based on well-known cost-benefit considerations (e.g., the oxygen sensitivity of the material being packaged; the mechanical strength, flexibility, and/or stiffness desired or required; the complexity of processing; material and manufacturing costs; etc.)
	Regarding claims 6-8, 14, one of ordinary skill in the art would have applied heat-setting and/or relaxation treatments known to control heat shrinkage at 150ºC in biaxially oriented polyester films (as suggested by NOZAWA ‘897 and YAMAMOTO ET AL ‘108) to the biaxially oriented PEF films of KOLSTAD-WO ‘330 in order to production of dimensionally stable multilayer films in accordance with KOLSTAD-WO ‘330 with excellent barrier properties even when exposed to elevated temperatures during manufacturing and/or usage.

Claims 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2016/032330 (KOLSTAD-WO ‘330), in view of Applicant’s Admissions, and in view of SAKELLARIDES ET AL (US 2014/0004286), and in view of NOZAWA (US 2012/0178897), and in view of YAMAMOTO ET AL (US 2008/0015108), and in view of JP 2003-071969 (FUJITA-JP ‘969),

	and further in view of FUKUDA ET AL (US 6,254,996).
	FUKUDA ET AL discloses that it is well known in the art to form antistatic coatings for polyester films utilizing polymeric binders (e.g., polyester resins, acrylic resins, polyurethane resins, etc.) and conductive oxide particles or powders (e.g., doped tin oxide, tin-indium oxide, etc.).  (line 5-18, col. 1; line 22-29, col. 2; line 22-55, col. 3; line 53, col. 4 to line 21, col. 6; etc.)
 	Regarding claims 3-4, 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known conductive inorganic oxide particles as suggested in FUKUDA ET AL as a conductive component in the antistatic, friction-reducing protective overcoat layer of FUJITA-JP ‘969 applied on at least one side of the biaxially oriented PEF films of KOLSTAD-WO ‘330 in order to produce coated films with excellent antistatic properties.

Response to Arguments
Applicant’s arguments and the HAYAKAWA Declaration filed 11/23/2020 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 11/23/2020.
 	Furthermore, while Applicant argues that the HAYAKAWA Declaration asserts that using a MD stretch ratio of at least 4.5 and a MD stretch temperature of at least 120ºC is essential and/or critical for attaining the recited plane orientation coefficient of 0.100-0.200, it is reasonable to expect that the degree of orientation of a polyester film (as represented by the plane orientation coefficient) is also strongly affected by the TD stretch ratio and the TD stretch temperature, as well as the areal stretch ratio (i.e., MD stretch ratio x TD stretch ratio).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	SAKELLARIDES ET AL (US 2013/0011631) and SAKELLARIDES ET AL (US 2013/0344345) and SIPOS ET AL (US 2014/0336349) and SAYWELL ET AL (US 2015/0141584) disclose oriented PEF films.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 19, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787